
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.1


SHAREHOLDERS AGREEMENT

by and between

SUPERIOR ESSEX INC.

SE HOLDING, C.V.

NEXANS

NEXANS PARTICIPATIONS

and

ALTENSYS SAS

      


Dated as of October 21, 2005

--------------------------------------------------------------------------------



TABLE OF CONTENTS

ARTICLE 1    DEFINITIONS   1   1.1. Certain Definitions   1 ARTICLE 2    VOTING
AGREEMENT   7 ARTICLE 3    ADDITIONAL AGREEMENTS   7   3.1. Additional Capital
Contributions; Loans   7   3.2. Competition; Non-Solicitation   8   3.3.
Purchase of Acquired Business   9   3.4. Information and Access   10 ARTICLE
4    TRANSFER RESTRICTIONS   10   4.1. Transfer Restrictions   10   4.2. Right
of First Refusal   11   4.3. Tag-along Right   12   4.4. Drag-along Right   12  
4.5. Limitation on the Right of First Refusal, Tag-along Right and Drag-along
Right   12   4.6. Nexans Put Right   12   4.7. Essex Call Right   17   4.8.
Change of Control   17 ARTICLE 5    TERMINATION   17   5.1. Termination   17  
5.2. Right to Acquire Shares   17   5.3. Effect of Termination; Survival   18
ARTICLE 6    DISPUTE RESOLUTION   18 ARTICLE 7    MISCELLANEOUS   18   7.1.
Governing Law   18   7.2. Notices   18   7.3. Severability   19   7.4.
Counterparts   19   7.5. Headings   19   7.6. Successors and Assigns   19   7.7.
Entire Agreement; Waiver   19   7.8. No Relief of Liabilities   19   7.9.
Further Assurances   20   7.10. Third Party Beneficiaries   20 Schedule
1.1(A)  Permitted Chinese Products   22 Schedule 1.1(B)  Territory   23 Exhibit
3.2.1  Permitted Exports by Essex   24

i

--------------------------------------------------------------------------------



        THIS SHAREHOLDERS AGREEMENT is dated as of October 21, 2005, by and
between Superior Essex Inc., a Delaware corporation ("Superior"), SE Holding,
C.V., a Dutch limited partnership ("Essex Netherlands"), Nexans, a French
société anonyme ("Nexans"), Nexans Participations, a French société anonyme
("Participations"), and Altensys, SAS, a French société par actions simplifée
(the "JV Holding Company").

        WHEREAS, the JV Holding Company (together with its Subsidiaries) is a
joint venture established by Superior and Nexans for the purpose of
manufacturing, developing, selling and distributing winding wire, enamels,
varnishes and related products;

        WHEREAS, the authorized capital stock of the JV Holding Company consists
of 2,524,375 shares of € 16 par value (the "Shares");

        WHEREAS, the Essex Shareholder owns 59% of the Shares and the Nexans
Shareholder owns 41% of the Shares;

        WHEREAS, as of the date hereof, Essex Netherlands is the sole Essex
Shareholder and Participations is the sole Nexans Shareholder; and

        WHEREAS, the Shareholders desire to restrict the transfer of the Shares
and provide certain terms and conditions for the management and operation of the
Joint Venture;

        NOW, THEREFORE, for and in consideration of the premises and mutual
promises set forth herein, the receipt and sufficiency of which are hereby
acknowledged, the parties agree as follows:

ARTICLE 1
DEFINITIONS

        1.1.    Certain Definitions.    For the purposes of this Agreement, the
following terms shall have the following meanings:

        "Adjusted EBITDA" shall have the meaning given to such term in the
Contribution Agreement.

        "Affiliate" shall mean with respect to any Person, any Person directly
or indirectly Controlling, Controlled by, or under common Control with such
other Person at any time during the period for which the determination of
affiliation is being made, including, without limitation, any Parent Entity or
Subsidiary of such Person.

        "After-Tax" means, in respect of any costs reflected in the consolidated
income statement of the Joint Venture for any period, the amount of such costs
adjusted to reflect any related income tax benefit, reflected in the
consolidated income statement of the Joint Venture for such period.

        "Agreement" shall mean this Shareholders Agreement, as may be amended
from time to time, and all Exhibits and Schedules hereto.

        "Articles" shall mean the Bylaws (statuts) of the JV Holding Company, as
amended from time to time.

        "Board" shall mean the Board of Directors of the JV Holding Company.

        "Business" shall mean the manufacturing, development, sale and
distribution of winding wire, enamel, varnishes and related products.

        "Call Price" shall mean an amount equal to the sum of (1) the product of
(i) the Nexans Shareholder's Percentage Interest, and (ii) the Initial Net
Equity Value, plus (A) 100% of the post-Closing Cumulative Adjusted Net Income,
and (B) 100% of any and all post-Closing capital contributions to the JV Holding
Company, minus any and all post-Closing distributions to the Shareholders by the
JV Holding Company, plus (2) if the Call Right is exercised on or after
September 30, 2008, the Premium Amount, if any. Cumulative Adjusted Net Income
shall be determined with respect to the most recent audited annual or unaudited
quarterly consolidated

--------------------------------------------------------------------------------






income statement of the Joint Venture at the relevant date. For purposes of
calculating the Premium Amount due under the preceding clause (2):

        (a)   if the Call Right is exercised prior to September 30 of a fiscal
year of the Joint Venture, the Adjusted EBITDA of the Joint Venture will be
measured as of the end of the prior fiscal year;

        (b)   if the Call Right is exercised during the last quarter of the
fiscal year, the Premium Amount will be measured as of the end of the current
fiscal year; provided, however, that the Premium Amount shall be initially paid
based on the Adjusted EBITDA of the Joint Venture for the immediately preceding
fiscal year and any supplemental amount due, or credit amount owed, based on the
Adjusted EBITDA of the Joint Venture for the current fiscal year will be paid by
the Essex Shareholder or the Nexans Shareholder, as applicable, within thirty
(30) days following the completion of the audited financial statements of the
Joint Venture for the current fiscal year; and

        (c)   if the Put Right has expired without exercise, no Premium Amount
shall be paid.

        "Call Right" shall have the meaning given to such term in Section 4.7.

        "Change of Control" shall mean (a) the sale, assignment, Transfer or
other disposition by a Shareholder of all or substantially all of its assets
(other than to an Affiliate of such Shareholder), (b) with respect to the Nexans
Shareholder, any transaction that results in any Person, other than Nexans or an
Affiliate thereof, (i) beneficially owning more than 50% of the voting
securities of the Nexans Shareholder, or (ii) having the power to direct or
cause the direction of the management and policies of the Nexans Shareholder,
whether by Contract or otherwise, or (c) with respect to the Essex Shareholder,
any transaction that results in any Person, other than Essex or an Affiliate
thereof, (i) beneficially owning more than 50% of the voting securities of the
Essex Shareholder, or (ii) having the power to direct or cause the direction of
the management and policies of the Essex Shareholder, whether by Contract or
otherwise.

        "Closing" shall mean the consummation of the transactions contemplated
by the Contribution Agreement.

        "Contracts" shall mean all agreements, contracts, leases and subleases,
purchase and sale orders, arrangements, commitments, non-governmental licenses,
notes, mortgages, indentures or other obligations.

        "Contribution Agreement" shall mean the Contribution and Formation
Agreement, dated as of July 27, 2005, entered into by and among Essex
Group, Inc., Essex Netherlands, Nexans, Participations, Superior, Nexans Wires
and Lacroix & Kress GmbH.

        "Contribution Price Per Share" shall mean an amount equal to (1) the
Initial Net Equity Value, plus 100% of (x) the Cumulative Adjusted Net Income
and (y) the post-Closing capital contributions to the JV Holding Company, minus
the post-Closing distributions to the Shareholders by the JV Holding Company,
divided by (2) the Total Outstanding Shares. Cumulative Adjusted Net Income
shall be determined as of the date of the most recent audited annual or
unaudited quarterly consolidated income statement of the Joint Venture at the
relevant date.

        "Control" as used with respect to any Entity, shall mean the possession,
directly or indirectly, of the power to direct or cause the direction of the
management policies of such Entity through the ownership of voting securities or
by contract, including, without limitation, through the ownership of more than
50% of the voting securities of such Entity.

2

--------------------------------------------------------------------------------






        "Credit Facility" shall mean the Agreement for the Sale of Receivables,
in the maximum amount of €35,000,000, between Société Générale, the JV Holding
Company and the other parties thereto.

        "Cumulative Adjusted Net Income" shall mean the cumulative consolidated
After-Tax net income of the Joint Venture minus the cumulative consolidated net
losses of the Joint Venture, as adjusted by adding, without duplication, (1) the
cumulative After-Tax Nexans Facility Restructuring Costs in an aggregate amount
no greater than the Nexans Facility Restructuring Cost Limit for each relevant
period, (2) the cumulative After-Tax amount of any fees payable by the Joint
Venture under the Management Services Agreement (or otherwise paid to Essex or
one of its Affiliates for similar services) in excess of € 1 million per year
(without taking into account any reimbursement of external costs paid in
accordance with the Management Services Agreement), (3) actual After-Tax
external costs of measures taken at the level of the Joint Venture to facilitate
compliance by Superior with the Sarbanes-Oxley Act of 2002 in an amount not to
exceed €250,000 per year, (4) any After-Tax amounts paid by the Joint Venture
pursuant to Section 4.7 of the Contribution Agreement, and (5) any Purchase
Accounting Adjustment Amounts. The foregoing amounts shall be added back to net
income in the period or periods during which and to the extent they are charged
against net income of the Joint Venture.

        "Directors" shall mean the directors serving on the Board.

        "EBITDA" shall have the meaning assigned to that term in the
Contribution Agreement.

        "Entity" shall mean any corporation, firm, unincorporated organization,
association, partnership, limited partnership, limited liability company,
limited liability partnership, business trust, joint stock company, joint
venture organization, entity or business.

        "Essex Directors" shall mean the members of the Board that the Essex
Shareholder has the right to appoint in accordance with the Articles.

        "Essex Shareholder" shall have the meaning given to that term in the
Articles.

        "Flytex" means Nexans Winding Wires S.A.S. (formerly Flytex), a French
société par actions simplifiée.

        "Governmental Entity" shall mean any governmental or regulatory
authority, court, agency, commission, body or other similar entity.

        "Independent Expert" shall have the meaning given to that term in the
Contribution Agreement.

        "Initial Net Equity Value" shall have the meaning given to such term in
the Contribution Agreement.

        "Insolvency Event" shall mean the institution by or against Superior of
(i) any bankruptcy, reorganization or other proceeding under any United States
federal or state bankruptcy, insolvency or similar law, or (ii) any dissolution
or liquidation proceeding, which, in either case, if instituted against
Superior, is not dismissed within sixty (60) days.

        "Joint Venture" shall mean collectively, the JV Holding Company and its
Subsidiaries.

        "Laws" means all laws, statutes, common law, rules, codes, regulations,
restrictions, ordinances, orders, decrees, approvals, directives, judgments,
rulings, injunctions, writs, awards, and decrees of, or issued or entered by,
any Governmental Entity.

        "Lock-Up Period" shall mean the period commencing on the date hereof and
continuing until the earlier to occur of (i) the expiration of the Put Period,
and (ii) June 30, 2011.

3

--------------------------------------------------------------------------------






        "Management Services Agreement" shall have the meaning given to such
term in the Contribution Agreement.

        "Nexans Directors" shall mean the members of the Board that the Nexans
Shareholder has the right to appoint in accordance with the Articles.

        "Nexans Facility" shall have the meaning given to such term in the
Contribution Agreement.

        "Nexans Facility Restructuring Costs" shall have the meaning given to
such term in the Contribution Agreement.

        "Nexans Shareholder" shall have the meaning given to that term in the
Articles.

        "Parent Entity" shall mean, with respect to any Entity that is a
Subsidiary of a Person, the Person that, directly or indirectly, owns at least
fifty percent (50%) of the equity of such Subsidiary.

        "Percentage Interest" shall mean a Shareholder's percentage interest in
the Total Outstanding Shares as determined by dividing the number of Total
Outstanding Shares owned by such Shareholder by the number of Total Outstanding
Shares then owned by all Shareholders.

        "Permitted Chinese Products" shall mean the products described on
Schedule 1.1(A)attached hereto.

        "Person" shall mean any natural person or Entity.

        "Premium Amount" shall mean an amount, if any, calculated as follows:

        (a)   if the Adjusted EBITDA of the Joint Venture for the fiscal year
ended December 31, 2006 is €9,000,000 or more, the product of €5,000,000
multiplied by the percentage below set forth opposite the applicable Adjusted
EBITDA of the Joint Venture for the fiscal year for which the calculation is
made:

Adjusted EBITDA

--------------------------------------------------------------------------------

  Percentage

--------------------------------------------------------------------------------

  (million Euros)

   
  €14 – 16   50 % €16 – 18   67 % More than €18   100 %

OR

        (b)   if the Adjusted EBITDA of the Joint Venture for the fiscal year
ended December 31, 2006 is less than €9,000,000, the product of €10,000,000
multiplied by the percentage below set forth opposite the applicable Adjusted
EBITDA of the Joint Venture for the fiscal year for which the calculation is
made:

Adjusted EBITDA

--------------------------------------------------------------------------------

  Percentage

--------------------------------------------------------------------------------

  (million Euros)

   
  €14 – 16   50 % €16 – 18   67 % More than €18   100 %

        (c)   if the 2006 EBITDA Targets (as defined in the Contribution
Agreement) are adjusted pursuant to Section 2.7.1 of the Contribution Agreement,
then all of the Adjusted 2006 EBITDA figures set forth in paragraphs (a) and
(b) of this definition with respect to 2006 shall be adjusted by multiplying by
a fraction, the numerator of which is the 2006 EBITDA Targets after the
adjustment made pursuant to Section 2.7.1 of the Contribution

4

--------------------------------------------------------------------------------



Agreement, and the denominator of which is the 2006 EBITDA Targets prior to such
adjustment.

        (d)   In the event that there is a sale or disposal (or acquisition) of
Production Assets (whether directly or indirectly through the sale, disposal or
acquisition of a Person that owns Production Assets) which would, or is
reasonably likely to, result in a reduction (or increase) in projected Adjusted
EBITDA (as set forth in the latest budget and business plan of the Joint Venture
approved by the Board most recently prior to such sale, transfer or acquisition)
for any fiscal year other than 2006, the figures in the tables set forth above
shall be adjusted to reflect the projected percentage decrease (or increase) in
Adjusted EBITDA resulting from the sale or disposal (or acquisition), so as to
maintain the economic rights and benefits of the parties, such adjustment to be
determined by agreement by the parties or, failing such agreement, by the
Independent Expert.

        "Production Assets" has the meaning given to that term in the
Contribution Agreement.

        "Purchase Accounting Adjustment Amount" shall have the meaning given to
that term in the Contribution Agreement.

        "Put Period" shall mean the twelve (12) month period following the
delivery to the Joint Venture of the audited financial statements of the Joint
Venture for any of 2008, 2009 or 2010 in which Adjusted EBITDA of the Joint
Venture equals or exceeds the amount set forth in Section 4.6.1(a) (or, if
applicable, the period specified pursuant to Section 4.6.2).

        "Put Price" shall mean an amount equal to the sum of (1) the product of
(i) the Nexans Shareholder's Percentage Interest, and (ii) the Initial Net
Equity Value, plus (A) the Cumulative Adjusted Net Income, and (B) 100% of any
and all post-Closing capital contributions to the JV Holding Company, minusany
and all post-Closing distributions to the Shareholders by the JV Holding
Company, plus (2) the Premium Amount, if any. Cumulative Adjusted Net Income
shall be determined as of the date of the most recent audited annual or
unaudited quarterly consolidated income statement of the Joint Venture at the
relevant date.

        "Put Right" shall have the meaning given to such term in Section 4.6.1.

        "Registrable Securities" means shares of SE Common Stock issued or
issuable to the Nexans Shareholder upon exercise of the Put Right; provided that
any such securities shall cease to be Registrable Securities (i) if a
registration statement with respect to the sale of such securities shall have
become effective under the Securities Act and such securities shall have been
disposed of in accordance with the plan of distribution set forth in such
registration statement, (ii) if such securities shall have been transferred
pursuant to Rule 144 under the Securities Act, (iii) at any time the total
number of Registrable Securities held by the Nexans Shareholder may then be
distributed by the holder in one transaction pursuant to Rule 144 under the
Securities Act, (iv) at such time that such securities are no longer
outstanding, or (v) upon the five (5) year anniversary of the date such shares
of SE Common Stock are issued to the Nexans Shareholder.

        "Registration Expenses" shall mean all expenses (other than underwriting
commissions and discounts and fees and expenses of accountants and legal counsel
retained by Nexans or by the underwriters) relating to the registration, offer
and sale of Registrable Securities pursuant to this Agreement including, without
limitation, the following: (i) filing fees imposed by the Securities and
Exchange Commission; (ii) the fees, disbursements and expenses of Superior's
legal counsel and accountants in connection with the registration, offer and
sale of the Registrable Securities to be disposed of under the Securities Act;
(iii) all expenses of Superior and its agents and representatives in connection
with the preparation, printing and filing of the registration statement, any
preliminary prospectus and final prospectus and amendments and supplements
thereto and the mailing and delivery of a reasonable number of copies thereof to
the Nexans Shareholder,

5

--------------------------------------------------------------------------------






underwriters and dealers and all actual expenses incidental to delivery of the
Registrable Securities; (iv) the cost of producing blue sky memoranda (but
specifically not including legal investment or foreign blue sky memoranda);
(v) all expenses in connection with the qualification of the Registrable
Securities to be disposed of for offering and sale under state securities laws;
(vi) the filing fees incident to securing any required review by the National
Association of Securities Dealers, Inc. of the terms of the sale of the
Registrable Securities to be disposed of; (vii) the expenses of Superior's
transfer agent and registrar appointed in connection with such offering;
(viii) all engraving and printing expenses for the securities being offered; and
(ix) all fees and expenses payable in connection with the listing of the
Registrable Securities on each securities exchange or inter-dealer quotation
system on which a class of common equity securities of Superior is then listed.

        "Right of First Refusal" shall mean the right of a Shareholder or the JV
Holding Company to purchase the Subject Interest, as set forth in Section 4.2.

        "SE Common Stock" shall mean shares of common stock, par value $.01 per
share, of Superior (or, in the event of any merger, consolidation,
reclassification, share split or other change affecting the nature of Superior
common stock, any securities listed on a U.S. national securities exchange or
interdealer quotation system that shareholders of Superior are entitled to
receive as a result of such change).

        "Securities Act" means the Securities Act of 1933, as amended.

        "Shareholder" or "Shareholders" means, individually, the Essex
Shareholder or the Nexans Shareholder and, collectively, the Essex Shareholder
and the Nexans Shareholder.

        "Shelf Registration Statement" shall mean a "shelf" registration
statement of Superior on Form S-3 for the offer and sale of Registrable
Securities under Rule 415 of the Securities Act, or any successor or similar
form or rule that may be adopted by the SEC.

        "Subject Interest" shall have the meaning set forth in Section 4.2 of
this Agreement.

        "Subsidiary" shall mean, as to any Person, any Entity (i) of which such
Person, directly or indirectly, owns securities or other equity interests
representing fifty percent (50%) or more of the aggregate voting power or
(ii) of which such Person possesses the right to elect fifty percent (50%) or
more of the directors or Persons holding similar positions.

        "Superior Indenture" shall mean the Indenture, dated as of April 14,
2004, between Superior Essex Communications LLC, Essex Group, Inc., the
Guarantors party thereto and The Bank of New York Trust Company, N.A., as
Trustee, as amended or supplemented from time to time.

6

--------------------------------------------------------------------------------





        "Territory" shall mean the countries listed on Schedule 1.1(B) attached
hereto.

        "Third Party" shall mean any Person other than the Essex Shareholder,
the Nexans Shareholder or any of their Affiliates.

        "Total Outstanding Shares" shall mean, from time to time, the number of
Shares issued and outstanding.

        "Transfer" shall mean any direct or indirect sale, transfer, assignment,
pledge, hypothecation, mortgage or other disposition or encumbrance, of any
beneficial or economic interest in any Shares, including those by operation or
succession of law, merger or otherwise, but excluding any transaction resulting
in a Change in Control of Superior or Nexans.

ARTICLE 2
VOTING AGREEMENT

        Each Shareholder hereby agrees that (a) with respect to any vote by such
Shareholder for the election of Directors (whether said vote shall be in
writing, by consent or at a regular or special meeting), such Shareholder shall
at all times vote for, or shall otherwise take such action as may be appropriate
to cause the voting for, the election of the Essex Directors which are nominated
by the Essex Shareholder or the Nexans Directors which are nominated by the
Nexans Shareholder, as applicable, (b) at any time the number of Directors a
Shareholder has the right to designate is reduced or terminated pursuant to the
Articles, such Shareholder shall immediately cause the removal or resignation of
one or more of its Directors sufficient to meet the requirements of the Article,
and (c) it shall vote, or otherwise take such action as may be appropriate to
cause the voting, as provided in Section 3.1.1.

ARTICLE 3
ADDITIONAL AGREEMENTS

        3.1.    Additional Capital Contributions; Loans.    The Shareholders
shall not be obligated to make any additional capital contributions or loans to
the JV Holding Company. In the case of the unavailability of funds under the
Credit Facility, in accordance with the annual budget of the Joint Venture and
as otherwise approved by the Board, the Board may request that the Shareholders
make an additional capital contribution pursuant to Section 3.1.1 below or
request loans from the Shareholders pursuant to Section 3.1.2 below.

      3.1.1  In the event that the Board determines that a capital call is
necessary or desirable, the Board may ask each Shareholder to make a capital
contribution to the JV Holding Company in an amount determined by the Board, pro
rata in accordance with such Shareholder's Percentage Interest. The Board shall
fix, and notify the Shareholders of, a date by which the Shareholder must
respond to any such capital call, and the Shareholder shall, before such date,
determine whether to make the requested capital contribution and notify the
Board of such decision, but no Shareholder shall be required to make any such
capital contribution. If any Shareholder chooses not to contribute its pro rata
share, then the other Shareholder may contribute such share. If any Shareholder
indicates its intention to contribute its pro rata share and the other
Shareholder declines to do so, the first Shareholder may change its intention
and decline to make such contribution. Each Shareholder that makes a requested
capital contribution (other than a capital contribution required by Article II
the Contribution Agreement) shall receive such number of additional Shares as is
equal to the amount so contributed, divided by the Contribution Price Per Share
immediately prior to such contribution. Each Shareholder agrees to vote in favor
of any resolutions at a meeting of the shareholders or the Board (directly or
through action by written consent), and the Parties agree to take such action or
cause their Affiliates to take such action as may be necessary in order to give
effect to the foregoing.

7

--------------------------------------------------------------------------------



      3.1.2  In addition to or in lieu of making a capital call pursuant to
Section 3.1.1, the Board may ask each Shareholder to make a loan to the JV
Holding Company in an amount determined by the Board, pro rata in accordance
with such Shareholder's Percentage Interest. The Board shall fix, and notify the
Shareholders of, a date by which the Shareholders must respond to any such
request, and the Shareholders shall, before such date, determine whether to make
the requested loans and notify the Board of such decision, but no Shareholder
shall be required to make any such loan. If any Shareholder indicates its
intention to loan its pro rata share and the other Shareholder declines to do
so, the first Shareholder may change its intention and decline to make such
loan. If any Shareholder chooses not to loan its pro rata share, then the other
Shareholder may loan such share. Any loans made pursuant to this Section 3.1.2
shall be on such market terms and conditions as are determined in good faith by
the Board.

        3.2.    Competition; Non-Solicitation.    

      3.2.1  Competition with the Joint Venture; Non-Solicitation.

(a)Except as otherwise provided in this Section 3.2.1, for so long as a
Shareholder owns any Shares and, in the case of the Nexans Shareholder, for a
period of three (3) years thereafter (in any such case, the "Non-Compete
Period"), neither the Shareholder nor Superior or Nexans (to the extent Superior
or Nexans, as applicable, is the Parent Entity of such Shareholder) shall, and
each shall cause its Affiliates not to, directly or indirectly (except through
the Joint Venture) (1) engage in the Business in the Territory (a "Competitive
Business"), (2) have an equity or profit interest in, advise or render services
or lend money to any Person that is engaged in the Business in the Territory,
(3) solicit any customer of the Joint Venture for the purpose of providing,
distributing or selling products or services substantially similar to those
provided by the Business in the Territory, (4) persuade or attempt to persuade
any customer or supplier of the Joint Venture to terminate or diminish its
relationship with the Joint Venture, (5) recruit or solicit or attempt to
recruit or solicit any employee of the Joint Venture, (6) encourage any Person
(other than the Joint Venture) to recruit or solicit any employee of the Joint
Venture, or (7) otherwise encourage any employee of the Joint Venture to
discontinue his or her employment by the Joint Venture.

(b)Notwithstanding anything to the contrary in this Agreement, nothing shall
restrict or prevent Superior, Nexans, a Shareholder or any of their Affiliates
from conducting the following activities:

(i)Superior, Nexans, each Shareholder and their respective Affiliates shall be
permitted to conduct solicitations of the general public for employment not
targeted specifically at employees of the Joint Venture;

(ii)Subject to compliance with Section 3.3, Superior, Nexans, a Shareholder or
any Affiliate thereof may acquire any business or opportunity (an "Acquired
Business") which constitutes a Competitive Business, so long as it is not
principally engaged in a Competitive Business (if such acquisition occurs during
the Non-Compete Period). For purposes hereof, "principally engaged in a
Competitive Business" means that thirty percent (30%) or more of the annual
revenues of the Acquired Business for its immediately preceding fiscal year are
generated from sales by the division, segment or portion of the Acquired
Business which is engaged in the Competitive Business (the "Competing Portion").

(iii)SDS France and SDS Benelux shall be permitted to continue their
distribution activities (being the resale of magnet wire and related products)
as conducted on the date hereof.

8

--------------------------------------------------------------------------------



(iv)Nexans Iberia shall be permitted to continue its activities as agent and
distributor for Flytex as conducted on the date hereof, for so long as Flytex
continues or maintains such arrangements.

(v)Nexans Tianjin Magnet Wire and Cables Co., Limited shall be permitted to
continue to export Permitted Chinese Products to customers in the Territory in
the maximum volumes set forth in Schedule 1.1(A) attached hereto.

(vi)Essex Group, Inc. and its Affiliates shall be permitted to continue to
export the products described on Schedule 3.2.1 to the customers in the
Territory and in the maximum volumes set forth opposite each such customer
product on such Schedule 3.2.1.

Notwithstanding the foregoing, if a Shareholder ceases to own at least ten
percent (10%) of the Total Outstanding Shares, the other Shareholder and its
Affiliates (including, without limitation, Superior and Nexans, as applicable)
will no longer be subject to the competition restrictions contained in this
Section 3.2.1.

        3.2.2    Competition with other Shareholder.    Neither Shareholder
shall, in its individual capacity or otherwise, be prohibited or restricted from
competing in any respect with the other Shareholder.

        3.3.    Purchase of Acquired Business.    In the event that Superior,
Nexans, a Shareholder or any Affiliate thereof desires to acquire an Acquired
Business which is engaged in a Competitive Business during the Non-Compete
Period, it shall first offer the JV Holding Company the right to acquire the
Competing Portion. Such Person shall not be permitted to acquire such Acquired
Business unless the JV Holding Company declines such opportunity or is not
financially capable of acquiring the Competing Portion. In the event Superior,
Nexans, a Shareholder or any Affiliate thereof desires to acquire during the
Non-Compete Period, directly or indirectly through an Affiliate, an Acquired
Business which constitutes a Competitive Business (the "Acquiring Shareholder"),
the Acquiring Shareholder or the Affiliate shall provide written notice thereof
to the JV Holding Company and the other parties hereto (which notice shall be
provided not later than 60 days prior to the scheduled closing date of such
acquisition or, if later, the date of the first public announcement of such
acquisition), specifying the purchase price and other material terms and
conditions of the proposed transaction. Upon receipt of such notice, the JV
Holding Company shall have 60 days to notify the Acquiring Shareholder or its
Affiliate if it desires to acquire the Competing Portion, provided that if the
purchase price has not been finally determined as provided below, such period
shall commence on the date of such final determination. If the JV Holding
Company does not so notify the Acquiring Shareholder or its Affiliate, the
Acquiring Shareholder or its Affiliate may acquire the Acquired Business on the
terms and conditions specified in the notice provided to the JV Holding Company
and the other parties hereto. If the JV Holding Company desires to acquire the
Competing Portion and provides timely notice thereof to the Acquiring
Shareholder or its Affiliate, the Acquiring Shareholder or its Affiliate shall
cooperate with the JV Holding Company in connection with the consummation
thereof. The price for any such acquisition by the JV Holding Company shall be
the fair market value of the Competing Portion of the Acquired Business, as
determined by mutual agreement between the Shareholders or, failing such
agreement within 60 days (or such longer period as may be agreed to by the
Shareholders), by the Independent Expert. For purposes of the foregoing, if the
enterprise value of the Acquired Business is considered relevant by the
Independent Expert in determining the fair market value of the Competing
Portion, such enterprise value shall be deemed to be the price paid by the
Acquiring Shareholder or its Affiliate for the Acquired Business (excluding any
debt assumed). If the last date on which the JV Holding Company may give notice
of its desire to acquire the Competing Portion is after the scheduled closing
date of the acquisition, or if the price for the purchase by the JV Holding
Company is not finally determined by the scheduled closing date of the
acquisition, the Acquiring Shareholder or its Affiliate may acquire the entire
Acquired Business, in which case the Acquiring Shareholder or its Affiliate, if
it receives timely notice from the JV Holding Company of its

9

--------------------------------------------------------------------------------



desire to acquire the Competing Portion, shall transfer the Competing Portion to
the JV Holding Company as promptly as reasonably practicable following the
receipt of such notice or the determination of the price, as the case may be.
If, pursuant hereto, the Acquiring Shareholder or an Affiliate thereof acquires
an Acquired Business which is engaged in a Competitive Business, then during the
Non-Compete Period, (i) it shall not, unless (and solely to the extent) required
by applicable law, use the name "Nexans" in the conduct of such business,
(ii) it shall use its reasonable best efforts to organize its activities so that
the use of the name "Nexans" shall not be required by applicable law, and
(iii) if the use of the name "Nexans" is required by applicable law, it shall
conduct the business (including the use of trade names or product names) without
the name "Nexans" to the extent permitted by applicable law. Notwithstanding the
foregoing, if a Shareholder ceases to own at least ten percent (10%) of the
Total Outstanding Shares, the other Shareholder and its Affiliates (including,
without limitation, Superior and Nexans, as applicable) will no longer be
subject to the restrictions contained in this Section 3.3.

        3.4.    Information and Access.    The JV Holding Company shall provide
the Shareholders reasonable access to its facilities, books and records and its
officers and employees (and the facilities, books and records and officers and
employees of its Subsidiaries), including access by their auditors, in
particular to verify calculation of EBITDA, Adjusted EBITDA, payments to be made
under Section 2.6 and 2.7 of the Contribution Agreement and the Cumulative
Adjusted Net Income, during regular business hours and upon reasonable notice,
to the extent that such access does not unreasonably interfere with the conduct
of its business or operations; provided, that no Shareholder shall be entitled
to such access unless it owns at least 10% of the Total Outstanding Shares
(except that the Nexans Shareholder may continue to have such access for
purposes of verifying the calculation of the Put Price). So long as
Participations (or any other Subsidiary of Nexans) owns at least 20% of the
Total Outstanding Shares or otherwise is required to account for the JV Holding
Company under the equity method in its consolidated financial statements in
accordance with International Financial Reporting Standards, the JV Holding
Company shall provide the Nexans Shareholder with all information reasonably
required to permit Nexans to account for the JV Holding Company in such manner.
So long as Essex Netherlands holds a majority of the Total Outstanding Shares,
Essex Netherlands shall cause the JV Holding Company to comply with its
obligations under this Section 3.4.

ARTICLE 4
TRANSFER RESTRICTIONS

        4.1.    Transfer Restrictions.    Each Shareholder agrees that it shall
not Transfer any Shares, except in accordance with the terms of this Agreement.
Any Transfer of any Shares other than in accordance with this Agreement shall be
null and void.

        4.1.1    Lock-Up Period.    Prior to the expiration of the Lock-Up
Period, the Shareholders shall not Transfer or solicit any Transfer of any
Shares without the prior written consent of the non-transferring Shareholder,
which consent may be withheld in such non-transferring Shareholder's sole
discretion. After the expiration of the Lock-Up Period, either Shareholder may,
subject to the restrictions on Transfer contained in this Article 4 (including,
without limitation, Section 4.2), Transfer all or any portion of its Shares to a
Third Party without the necessity of obtaining the prior written consent of the
other Shareholder. Notwithstanding anything herein to the contrary, a
Shareholder shall not be subject to the Transfer restrictions set forth in this
Article 4 if the other Shareholder does not own at least ten percent (10%) of
the Total Outstanding Shares.

        4.1.2    Permitted Transfers.    Notwithstanding anything in
Section 4.1.1 to the contrary, a Shareholder shall be permitted to Transfer some
or all of its Shares to a Parent Entity (of which the Shareholder is a
wholly-owned Subsidiary) or a wholly-owned direct or indirect Subsidiary of the
Shareholder, without the necessity of obtaining the prior written consent of the
other Shareholder (a "Permitted Transfer").

10

--------------------------------------------------------------------------------






        4.1.3    Agreement to be Bound.    In all circumstances (including
Section 4.1.2), a Transfer of Shares shall be given effect by the JV Holding
Company only upon receipt of the written agreement of the recipient of the
transferred Shares to be bound by the terms and conditions of this Agreement.
The transferor shall remain liable for all obligations and undertakings incurred
under this Agreement prior to the date on which such Transfer shall become
effective.

        4.1.4    Effect of Transfer.    Upon any Transfer of all of a
Shareholder's Shares, the transferring Shareholder will have no continuing
rights under this Agreement but shall continue to be bound by the obligations
hereunder and under any Ancillary Agreements to which it is a party, in
accordance with their terms. Without limiting the foregoing, (i) in the event of
a Permitted Transfer pursuant to Section 4.1.2, the transferring Shareholder
shall be responsible for ensuring the compliance by the transferee Shareholder
of its obligations under this Agreement, and (ii) in the event of any other
Transfer, the transferring Shareholder shall be responsible for (se porte fort)
ensuring the compliance by the transferee Shareholder of its obligations under
Section 4.6.

        4.2.    Right of First Refusal.    If, following the expiration of the
Lock-Up Period, a Shareholder (the "Selling Party") receives a bona-fide written
offer by a Third Party to purchase all or a portion of the Selling Party's
Shares (the "Subject Interest") that the Selling Party desires to accept, the
Selling Party shall promptly (but not more than five (5) days after receipt of
such offer) deliver notice (the "Proposed Transfer Notice") to the JV Holding
Company and the other Shareholder (the "Non-Selling Party") stating that the
Selling Party proposes to Transfer the Subject Interest. The Proposed Transfer
Notice shall (i) specify the purchase price and other material terms of the
Transfer of the Subject Interest, (ii) identify the proposed purchaser,
(iii) specify the date scheduled for the Transfer (which date shall not be less
than ninety (90) days after the date the Proposed Transfer Notice is delivered)
and (iv) have attached thereto a copy of the bona fide offer and any ancillary
agreements containing terms and conditions of the sale of the Subject Interest.
Within forty-five (45) days after receipt of a Proposed Transfer Notice, the
Non-Selling Party will have the right to elect to purchase the Subject Interest
being sold (in whole but not in part), on terms and conditions no less favorable
to the Selling Party than those set forth in the Transfer Notice; provided, that
if such terms and conditions include (i) non-cash assets or (ii) non-financial
requirements that, in either case, would be impracticable to satisfy, then such
Non-Selling Party shall not be required to satisfy such terms, conditions and
requirements, and the purchase price for the Subject Interest will include an
amount equal to the fair market value of such non-cash assets. If the
Non-Selling Party declines to purchase the Subject Interest, then, to the extent
permitted by applicable law, the JV Holding Company will have the right,
exercisable within ninety (90) days after receipt of the Proposed Transfer
Notice, to purchase the entire Subject Interest, on the same terms on which the
Non-Selling Party would have been able to purchase the Subject Interest. If the
Non-Selling Party or the JV Holding Company elects to purchase the Subject
Interest (the "Electing Party"), the Selling Party and the Electing Party shall
use reasonable efforts to consummate the closing of the purchase of the Subject
Interest as soon as reasonably practicable and in any event within ninety
(90) calendar days after receipt of the Proposed Transfer Notice (the "ROFR
Termination Date"), provided that, if the closing does not occur by the
scheduled ROFR Termination Date due to the failure to receive any required
approvals or consents of a Governmental Entity, the ROFR Termination Date may be
extended by either the Selling Party or the Electing Party until such approvals
are received, but in no event for a period of more than one hundred eighty
(180) calendar days after receipt of the Proposed Transfer Notice, subject to
Sections 4.3 and 4.4 below. If the Right of First Refusal is not exercised by
the Electing Party as to the entire Subject Interest or the entire Subject
Interest is not purchased from the Selling Party prior to the ROFR Termination
Date, as adjusted for any extension thereto, then the Selling Party may, within
one hundred and twenty (120) days thereafter, sell the Subject Interest to the
proposed purchaser identified in the Proposed Transfer Notice on the terms set
forth therein. For purposes hereof, a Proposed Transfer Notice will not be
deemed to have been received unless the Proposed Transfer Notice contains all of
the items described in the foregoing clauses (i), (ii), (iii) and (iv) of this
Section 4.2.

11

--------------------------------------------------------------------------------



        4.3.    Tag-along Right.    If, following the expiration of the Lock-Up
Period, the Essex Shareholder desires to Transfer any of its Shares to a Third
Party, the Nexans Shareholder will have the right to sell to the Third Party
purchaser identified in the Proposed Transfer Notice a portion of the Subject
Interest, from the Nexans Shareholder's Shares, equal to the Subject Interest
multiplied by the Nexans Shareholder's Percentage Interest (the "Tag-along
Right"). If the Nexans Shareholder elects to exercise the Tag-along Right, it
shall provide to the JV Holding Company and the Essex Shareholder written notice
of such election (the "Tag-along Election Notice") within forty-five (45) days
following receipt of the Proposed Transfer Notice, and Essex shall arrange for
the inclusion of the Nexans Shareholder's Shares in such sale. Any sale pursuant
to this Section 4.3 shall be consummated by the date specified by the Essex
Shareholder for the sale of its Shares and on the same terms and conditions as,
or on terms and conditions no less favorable to the Nexans Shareholder than,
those set forth in the Proposed Transfer Notice. Notwithstanding anything herein
to the contrary, in connection with any sale pursuant to this Section 4.3, the
Nexans Shareholder shall not be required to comply with any selling conditions
not related to the Nexans Shareholder's status as a shareholder of the Joint
Venture.

        4.4.    Drag-along Right.    In the event that, following the expiration
of the Lock-Up Period, a Third Party desires to purchase all of the Essex
Shareholder's Shares and such Third Party requires, as a condition to such
purchase, that it acquire all of the issued and outstanding Shares, the Nexans
Shareholder shall sell its Shares (a) to such Third Party on the same terms and
conditions as, or on terms and conditions no less favorable to the Nexans
Shareholder than, those set forth in the Proposed Transfer Notice, or (b) to the
Essex Shareholder at a purchase price equal to the Call Price, if the Call Price
is greater than the purchase price set forth in the Proposed Transfer Notice and
the Put Right has become exercisable pursuant to Section 4.6.1 and has not
expired (the right to require the Nexans Shareholder to sell its Shares pursuant
to this Section 4.4 being referred to as the "Drag-along Right").
Notwithstanding anything herein to the contrary, in connection with any sale
pursuant to this Section 4.4, the Nexans Shareholder shall not be required to
(1) make representations or warranties to or indemnify such Third Party for any
matters other than the ownership by such Nexans Shareholder of its Shares and
the authority of such Nexans Shareholder to enter into the contemplated
transaction, or (2) comply with any selling conditions not related to the Nexans
Shareholder's status as a shareholder of the Joint Venture.

        4.5.    Limitation on the Right of First Refusal, Tag-along Right and
Drag-along Right.    The Right of First Refusal, Tag-along Right and Drag-along
Right described above shall not apply to Permitted Transfers.

        4.6.    Nexans Put Right.    

        4.6.1    Terms of Put Right.    

        (a)   If Adjusted EBITDA of the Joint Venture equals or exceeds
€14,000,000 in 2008, 2009 or 2010, the Nexans Shareholder shall have the right
to require the purchase of all, but not less than all, of its Shares (the "Put
Right") for an amount equal to the Put Price. In the event that there is a sale
or disposal (or acquisition) of Production Assets (whether directly or
indirectly through the sale, disposal or acquisition of a Person that owns
Production Assets) which would, or is reasonably likely to, result in a
reduction (or increase) in projected Adjusted EBITDA (as set forth in the latest
budget and business plan of the Joint Venture approved by the Board most
recently prior to such sale, disposal or acquisition) for any such fiscal year,
the figures of €14,000,000 shall be adjusted to reflect the projected decrease
(or increase) in Adjusted EBITDA resulting from the sale or disposal (or
acquisition), so as to maintain the economic rights and benefits of the parties,
such adjustment to be determined by agreement by the parties or, failing such
agreement, by the Independent Expert.

        (b)   The Put Right shall be exercisable during the Put Period by
providing written notice thereof to the JV Holding Company and the Essex
Shareholder, and the purchase of the

12

--------------------------------------------------------------------------------






Nexans Shareholder's Shares in connection therewith shall be consummated within
120 days following the receipt by the JV Holding Company and the Essex
Shareholder of such notice, provided, that in the event that either party
requests the appointment of an Independent Expert to determine the financial or
accounting parameters necessary to determine whether the Put Right is
exercisable or the amount of the Put Price, such 120 day period shall begin on
the date of the Independent Expert's determination, and not on the date such
notice is given. At the election of the Essex Shareholder, the Put Price shall
be payable by the JV Holding Company (to the extent permitted by applicable law
and, if the Subordinated Note is then outstanding, to the extent that such
payment would not result in an event of default, a termination event or similar
event in respect of any Senior Indebtedness (as defined in the Subordinated
Note)) in cash or by the Essex Shareholder in cash or in shares of common stock
of Superior ("SE Common Stock"), determined as provided below; provided,
however, that the Essex Shareholder may not elect to pay the Put Price in SE
Common Stock if, at such time, there has occurred an Insolvency Event or the
shares of SE Common Stock are not, on the date of payment of the Put Price,
listed for trading on any United States national securities exchange or
automated dealer quotation system. If the Put Price shall be paid in SE Common
Stock, (i) the portion of the Put Price payable in SE Common Stock shall be
increased by (x) 5% if the Shelf Registration Statement is effective as of the
date of payment of the Put Price, or (y) 15% if the Shelf Registration Statement
is not effective within sixty (60) days following the date of payment of the Put
Price (in which case the final number of shares to be delivered shall be
determined on the earlier of the last day of such 60-day period, or the date of
effectiveness of such Shelf Registration Statement), (ii) the number of shares
of SE Common Stock to be delivered shall be equal to the relevant portion of the
Put Price (increased as provided in clause (i)), divided by the average of the
daily closing trading prices of SE Common Stock for the twenty (20) consecutive
trading days ending at the close of trading on the day preceding the Put Closing
Date, and (iii) the Put Price shall be required to be paid in cash by the Essex
Shareholder or the JV Holding Company (to the extent permitted as provided
above) to the extent the aggregate value of the SE Common Stock issuable to the
Nexans Shareholder would otherwise exceed (x) the Initial Net Equity Value (as
increased by the Premium Amount, if any), multiplied by 40%, or (y) 7.5% of the
total issued and outstanding shares of SE Common Stock on a fully diluted basis
(or 10%, if the SE Common Stock is delivered after the initially scheduled date
of payment of the Put Price because the Shelf Registration Statement is not
effective as of such date). If the Put Price is to be paid in shares of SE
Common Stock and the Shelf Registration Statement is not effective as of the
scheduled date of payment of the Put Price, Superior shall on such date issue to
the Nexans Shareholder such number of shares of SE Common Stock as is equal to
the relevant portion of the Put Price, increased by 5%, divided by the average
of the daily closing trading prices of the SE Common Stock for the twenty
(20) consecutive trading days ending at the close of trading on the day
preceding the Closing Date. The number of any additional shares of SE Common
Stock to be issued to the Nexans Shareholder shall be determined pursuant to
clause (i)(y) of this Section 4.6.1. If the Put Price is to be paid with SE
Common Stock, on each date of payment, Superior shall deliver to, or to the
order of, the Nexans Shareholder a certificate or certificates representing the
number of shares of SE Common Stock required to be delivered as provided above.

        4.6.2        Acceleration of Put Right.

(a)The Put Right shall, subject to the provisions of Section 4.6.2(b), become
immediately exercisable in the event that:

(i)Superior or one or more of its Affiliates causes the Joint Venture to become
a guarantor of, or to pledge its assets to secure, indebtedness of Superior or
its

13

--------------------------------------------------------------------------------



Affiliates (other than the JV Holding Company or its Subsidiaries) for borrowed
money under any indenture or financing agreement; or

(ii)Superior or one or more of its Affiliates (other than the JV Holding Company
or its Subsidiaries), enters into an indenture or financing agreement that
prohibits the Joint Venture from: (x) paying dividends; (y) making any payments
required under the Subordinated Note or under any promissory note issued
pursuant to Section 2.6 of the Contribution Agreement; or (z) borrowing money or
selling receivables under a factoring arrangement in an amount at least equal to
€35 million; or

(iii)Superior or one or more of its Affiliates enters into an indenture or
financing agreement that prohibits Superior from issuing new shares of SE Common
Stock in payment of the Put Price pursuant to Section 4.6.1.



(b)Superior shall notify Nexans promptly upon the occurrence of any of the
events described in Section 4.6.2(a). In the event Nexans has not been notified
of any such event, but believes that such an event has occurred, Nexans may
notify Superior thereof. Upon delivery of either such notice, Superior shall
have four months to cause the (x) removal of any guaranty or pledge described in
Section 4.6.2(a)(i) or (y) the removal of the restrictions described in
Section 4.6.2(a)(ii) or (iii), or, alternatively with respect to the restriction
described in Section 4.6.2(a)(ii)(y), pay or cause the repayment of all amounts
due under any such promissory note. For purposes of this Section 4.6.2, the "Put
Period" shall be the twelve (12) month period beginning on the date the four
month cure period described in this Section 4.6.2(b) expires. If the Nexans
Shareholder does not exercise the Put Right during the Put Period, the Put Right
shall continue in effect pursuant to Section 4.6.1 as if no acceleration had
occurred, and any reference in this Agreement to the expiration of the Put Right
shall be considered a reference to Section 4.6.1. Notwithstanding anything to
the contrary in this Section 4.6.2, the Put Period referred to in this
Section 4.6.2 shall not in any case extend beyond the Put Period referred to in
Section 4.6.1.


        4.6.3    Acceleration of the Subordinated Note.    If, on the date the
Put Price is required to be paid to the Nexans Shareholder pursuant to
Section 4.6.2, there remains any balance outstanding under the Subordinated
Note, such balance shall become immediately due and payable and, if not repaid
by the Joint Venture on such date, the Subordinated Note shall be purchased by
Superior in cash at a price equal to its outstanding principal amount plus
interest accrued and unpaid through the date of purchase.

        4.6.4    Nexans Restrictions.    

(a)Nexans covenants and agrees that neither it nor any of its Affiliates (other
than the JV Holding Company or its Subsidiaries) shall:

(i)cause the Joint Venture to become a guarantor of, or to pledge its assets to
secure, indebtedness of Nexans or its Affiliates (other than the JV Holding
Company or its Subsidiaries) for borrowed money under any indenture or financing
agreement; or

(ii)enter into an indenture or financing agreement that prohibits the Joint
Venture from: (x) paying dividends; or (y) borrowing money or selling
receivables under a factoring arrangement in an amount at least equal to
€35 million.

(b)Nexans shall notify Superior promptly upon the occurrence of any of the
events described in Section 4.6.4(a). In the event Superior has not been
notified of any such event, but believes that such an event has occurred,
Superior may notify Nexans thereof. Upon delivery of either such notice, Nexans
shall have four months to cause the (x) removal of

14

--------------------------------------------------------------------------------



any guaranty or pledge described in Section 4.6.2(a)(i) or (y) the removal of
the restrictions described in Section 4.6.4(a)(ii).

        4.6.5    Registration Rights.    

(a)Piggy-back Registration.    If the Put Price is paid in shares of SE Common
Stock, and Superior proposes to register any of its common equity securities
(but not including debt instruments or preferred stock convertible into its
common equity securities with a conversion premium of at least 20%)
(collectively, "Other Securities") under the Securities Act (other than a
registration on Form S-4 or S-8 or any successor forms thereto), whether or not
for sale for its own account, in a manner which would permit registration of
Registrable Securities for sale for cash to the public under the Securities Act,
it will each such time give prompt written notice to the Nexans Shareholder of
its intention to do so at least ten (10) days prior to the anticipated filing
date of the registration statement relating to such registration. Such notice
shall offer the Nexans Shareholder the opportunity to include in such
registration statement such number of Registrable Securities not then covered by
an effective Shelf Registration Statement as the Nexans Shareholder may request.
Upon the written request of the Nexans Shareholder, made no later than 5:00 p.m.
Atlanta, Georgia time on the fifth (5th) day after the receipt of Superior's
notice (which request shall specify the number of Registrable Securities
intended to be disposed of and the intended method of disposition thereof),
Superior shall use its reasonable best efforts to effect, in connection with the
registration of the Other Securities, the registration under the Securities Act
of all Registrable Securities which Superior has been so requested to register,
to the extent required to permit the disposition (in accordance with such
intended methods thereof) of the Registrable Securities so requested to be
registered; provided that:

(i)if at any time after giving written notice of its intention to register any
securities and prior to the effective date of such registration, Superior shall
determine for any reason not to register or to delay registration of such
securities, Superior may, at its election, give written notice of such
determination to the Nexans Shareholder and, thereupon, (1) in the case of a
determination not to register, Superior shall be relieved of its obligation to
register any Registrable Securities in connection with such registration and
(2) in the case of a determination to delay such registration, Superior shall be
permitted to delay registration of any Registrable Securities requested to be
included in such registration for the same period as the delay in registering
such Other Securities;

(ii)if the registration referred to in the first sentence of this
Section 4.6.5(a) is to be an underwritten registration, and the managing
underwriter advises Superior in writing that, in such firm's opinion, such
offering would be materially and adversely affected by the inclusion therein of
the Registrable Securities requested to be included therein, Superior shall
include in such registration: (1) first, all securities Superior proposes to
sell for its own account ("Superior Securities") if Superior Securities are
proposed to be included in such registration, (2) second, such number of
Registrable Securities requested to be included in such registration pursuant to
this Agreement and securities of other Persons with the right pursuant to
agreements with Superior to require that their securities be included in such
registration, pro rata on the basis of the estimated proceeds from the sale
thereof, and (3) third, all other securities proposed to be registered; and

(iii)Superior shall not be required to effect any registration of Registrable
Securities under this Section 4.6.5(a) incidental to the registration of any of
its securities in

15

--------------------------------------------------------------------------------



connection with mergers, acquisitions, dividend reinvestment plans or stock
option or award or other executive or employee benefit or compensation plans.

(b)Shelf Registration.    If the Put Price is to be paid in whole or in part in
SE Common Stock, then Superior shall file with the SEC, as quickly as reasonably
practicable after the notice of exercise of the Put Right is delivered by the
Nexans Shareholder, and thereafter shall use its commercially reasonable best
efforts to cause to be declared effective as promptly as reasonably practicable,
a Shelf Registration Statement relating to the offer and sale of the Registrable
Securities by the Nexans Shareholder from time to time in accordance with the
methods of distribution elected by the Nexans Shareholder participating in such
registration and set forth in such Shelf Registration Statement. Subject to
Superior's right to suspend sales pursuant to Section 4.6.5(e), Superior shall
use its commercially reasonable efforts to keep the Shelf Registration Statement
continuously effective in order to permit the prospectus forming a part thereof
to be usable by the Nexans Shareholder for a period of two (2) years from the
date on which such Registrable Securities are delivered to the Nexans
Shareholder or for such shorter period that will terminate when all Registrable
Securities cease to be Registrable Securities (the "Effectiveness Period");
provided, however, that the Effectiveness Period in respect of the Shelf
Registration Statement shall be extended to the extent required to permit
dealers to comply with the applicable prospectus delivery requirements under the
Securities Act and as otherwise provided herein.

(c)Demand Registration.    If for any reason Superior is not eligible to file a
Shelf Registration Statement or is unable to achieve or maintain the
effectiveness of a Shelf Registration Statement for the period set forth in
Section 4.6.5(b) above, the Nexans Shareholder may, by written notice to
Superior, require Superior to register all or part of the Registrable Securities
(but no less than one-third of the initial amount Registrable Securities or such
lower number as represents the total number of Registrable Securities held by
the Nexans Shareholder) on Form S-1 or such other form as may be appropriate
under the rules and regulations of the U.S. Securities and Exchange Commission.
Upon receipt of such notice, Superior shall file such registration statement as
promptly as reasonably practicable and shall use its reasonable best efforts to
have such registration statement declared effective as promptly as reasonably
practicable. The Nexans Shareholder may not make more than one request for
registration pursuant to this paragraph (c). All such requests must be made
within the Effectiveness Period.

(d)Expenses.    Superior shall pay all Registration Expenses attributable to the
inclusion of Registrable Securities in an offering pursuant to this
Section 4.6.5.

(e)Matters Related to Resales.    Superior shall provide reasonable cooperation
to the Nexans Shareholder in connection with the sale of its Registrable
Securities, at the Nexans Shareholder's expense (except as provided in
clause (d) above), including entering into a customary underwriting agreement
(including a customary indemnity in favor of the underwriters and the Nexans
Shareholder, as selling shareholder), delivery of customary legal opinions and
accountants' comfort letters, and provision of reasonable access to the Nexans
Shareholder, its underwriters and their respective legal counsel for purposes of
conducting reasonable due diligence. In connection with the proposed sale of
Registrable Securities pursuant to this Section 4.6.5 or the acceleration of the
effectiveness of any shelf or other registration statement covering any proposed
sale of such Registrable Securities, if Superior believes that it would be
inappropriate to proceed with the sale or the effectiveness of any registration
statement related thereto due to the imminence of a material announcement or
because the prospectus included in the relevant registration statement may
contain an untrue statement of a material fact or fail to state a material

16

--------------------------------------------------------------------------------



fact necessary to make the statements therein not misleading, Superior shall
notify the Nexans Shareholder to such effect, in which case Superior shall not
be required to request acceleration of effectiveness of the registration
statement and/or the Nexans Shareholder shall not proceed with the sale until
the date on which Superior notifies the Nexans Shareholder that the relevant
circumstance no longer exists (whether as a result of the occurrence of the
relevant announcement, an amendment or supplement of the prospectus or
otherwise). Superior shall have the right to postpone the effectiveness of a
registration statement or suspend sales pursuant to this clause for a
consecutive period of not more than ninety (90) days and for not more than
120 days in any aggregate twelve-month period.

        4.7.    Essex Call Right.    At any time following the one (1) year
anniversary of the Closing, the Essex Shareholder or the JV Holding Company (at
the election of the Essex Shareholder, to the extent permitted by applicable
law) shall have the right to purchase all, but not less than all, of the Shares
owned by the Nexans Shareholder (the "Call Right") for a purchase price equal to
the Call Price, which shall be payable in cash. The Call Right shall be
exercisable by providing written notice thereof to the JV Holding Company and
the Nexans Shareholder and the purchase of the Nexans Shareholder's Shares in
connection therewith shall be consummated within sixty (60) days following the
receipt by the Nexans Shareholder of such notice.

        4.8.    Change of Control.    Prior to the occurrence of a Change of
Control of a Nexans Shareholder, Nexans shall cause such Shareholder to Transfer
all of its Shares to Nexans or an Affiliate thereof. Prior to the occurrence of
a Change of Control of an Essex Shareholder, Essex shall cause such Shareholder
to Transfer all of its Shares to Superior or an Affiliate thereof.

ARTICLE 5
TERMINATION

        5.1.    Termination.    This Agreement shall terminate upon the first to
occur of the events set forth in this Section 5.1:

        5.1.1    Written Consent.    The written consent of all of the
Shareholders.

        5.1.2    Unlawful to Continue.    The occurrence of any event which
makes it unlawful for the JV Holding Company to be continued.

        5.1.3    Order of Dissolution.    The issuance of a decree by any court
of competent jurisdiction that the JV Holding Company be dissolved and
liquidated.

        5.1.4    Termination Date.    The ninety-ninth anniversary of the
execution of this Agreement.

        5.2.    Right to Acquire Shares.    Upon the occurrence of any event
described in Section 5.1.1 or 5.1.2, the Essex Shareholder shall have the right
to acquire all of the Nexans Shareholder's Shares for a purchase price equal to
the Call Price, payable in cash. Essex shall exercise such right by providing
written notice thereof to the Nexans Shareholder. The closing of such purchase
shall occur as soon as reasonably practicable following the delivery of such
notice and, in any event, within 120 days thereafter.

17

--------------------------------------------------------------------------------



        5.3.    Effect of Termination; Survival.    In the event of a
termination, this Agreement and the provisions set forth herein, except Articles
1, 5, 6 and 7 and Section 3.2 which shall survive indefinitely, shall terminate
automatically without any action by any party.

ARTICLE 6
DISPUTE RESOLUTION

        Any dispute arising out of or relating in any way to this Agreement or
the breach thereof shall be resolved in accordance with the procedures specified
in the Contribution Agreement, which shall be the sole and exclusive procedures
for the resolution of any such dispute.

ARTICLE 7
MISCELLANEOUS

        7.1.    Governing Law.    This Shareholders' Agreement and the rights
and obligations of the Shareholders shall be governed by and construed in
accordance with and subject to the laws of the French Republic.

        7.2.    Notices.    All notices, requests, claims, demands and other
communications hereunder shall be in writing and shall be deemed given (i) on
the first calendar day following the date of delivery in person or by telecopy
(in each case with telephonic confirmation of receipt by the addressee), (ii) on
the first calendar day following timely deposit with an overnight courier
service, if sent by overnight courier specifying next day delivery or (iii) on
the first calendar day that is at least five (5) days following deposit in the
mails, if sent by first class mail, to the Shareholders at the following
addresses (or at such other address for a Shareholder as shall be specified by
like notice):

If to the Essex Shareholder:

c/o Superior Essex Inc.
150 Interstate North Parkway
Atlanta, Georgia 30339
Attention: Barbara L. Blackford
Facsimile: (770) 657-6479

with a copy to:

Paul, Hastings, Janofsky & Walker
600 Peachtree Street, Suite 2400
Atlanta, Georgia 30308
Attention: Frank Layson
Facsimile: (404) 815-5206

If to the Nexans Shareholder:

Nexans
16, rue de Monceau
75008 Paris
France
Attention: Patrick J. Noonan
Facsimile: 33 1 56 69 8636

18

--------------------------------------------------------------------------------



with a copy to:

Cleary, Gottlieb, Steen & Hamilton LLP
12, rue de Tilsitt
75008 Paris
Attention: Andrew A. Bernstein
Facsimile: 33 1 45 63 66 37

If to the JV Holding Company

Altensys SAS L Européen-Parc Tertiaire de la Croix
rue Jean Monnet—60200
Compiégne, France
Attention: Renaud Fauvarque
Facsimile: 33 3 44 30 52 96

        7.3.    Severability.    The provisions of this Agreement shall be
deemed severable and the invalidity or unenforceability of any provision shall
not affect the validity or enforceability of the other provisions hereof. If any
provision of this Agreement or the application thereof to any Person or any
circumstance, is invalid or unenforceable, (i) a suitable and equitable
provision shall be substituted therefor in order to carry out, so far as may be
valid and enforceable, the intent and purpose of such invalid or unenforceable
provision and (ii) the remainder of this Agreement and the application of such
provision to other Persons or circumstances shall not be affected by such
invalidity or unenforceability, nor shall such invalidity or unenforceability
affect the validity or enforceability of such provision, or the application
thereof, in any other jurisdiction.

        7.4.    Counterparts.    For the convenience of the parties hereto, this
Agreement may be executed in any number of counterparts, each of which shall be
deemed to be an original and all of which shall together constitute the same
agreement.

        7.5.    Headings.    All Section headings are for convenience of
reference only and are not part of this Agreement, and no construction or
reference shall be derived therefrom.

        7.6.    Successors and Assigns.    This Agreement shall be binding upon
and inure to the benefit of the Shareholders and their respective successors and
permitted assigns and shall not be assignable except to the extent expressly
permitted hereby and any purported assignment of this Agreement, any rights
hereunder or any Shares in violation of this Agreement shall be null and void
and of no force or effect.

        7.7.    Entire Agreement; Waiver.    This Agreement (including any
Schedules hereto) and the Ancillary Agreements (including any exhibits and
schedules thereto), supersede all prior agreements, written or oral, among the
Shareholders with respect to the subject matter hereof and thereof and contain
the entire agreement among the Shareholders with respect to the subject matter
hereof and thereof. This Agreement may not be amended, supplemented or modified,
and no provisions hereof may be modified or waived, except by an instrument in
writing signed by the JV Holding Company and each Shareholder owning more than
ten percent (10%) of the Total Outstanding Shares. No waiver of any provisions
hereof by any Shareholder shall be deemed a waiver of any other provisions
hereof by any such Shareholder, nor shall any such waiver be deemed a continuing
waiver of any provision hereof by such Shareholder.

        7.8.    No Relief of Liabilities.    The Transfer by a Shareholder of
any Shares owned by such Shareholder shall not relieve such Shareholder of any
liabilities or obligations to the JV Holding Company or any other Shareholder,
as the case may be, that arose or accrued prior to the date of such Transfer.

19

--------------------------------------------------------------------------------




        7.9.    Further Assurances.    Each Shareholder shall at any time, and
from time to time, execute and deliver such additional instruments and other
documents and shall at any time, and from time to time, take such further
actions as may be necessary or appropriate to effectuate, carry out and comply
with all of the terms of this Agreement and the transactions contemplated
hereby.

        7.10.    Third Party Beneficiaries.    NOTHING IN THIS SHAREHOLDERS
AGREEMENT, EXPRESS OR IMPLIED, IS INTENDED TO CONFER UPON ANY THIRD PARTY ANY
RIGHTS OR REMEDIES OF ANY NATURE WHATSOEVER UNDER OR BY REASON OF THIS
AGREEMENT.

(Signatures appear on following page)

20

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the Parties hereto have executed this Shareholders
Agreement as of the date first written above.

    SUPERIOR ESSEX INC.
 
 
By:
 
    

--------------------------------------------------------------------------------

    Name:       

--------------------------------------------------------------------------------

    Title:       

--------------------------------------------------------------------------------


 
 
SE HOLDING, C.V.
 
 
By:
 
Superior China Magnet Wire GP Inc., its general partner
 
 
By:
 
    

--------------------------------------------------------------------------------

    Name:       

--------------------------------------------------------------------------------

    Title:       

--------------------------------------------------------------------------------


 
 
NEXANS
 
 
By:
 
    

--------------------------------------------------------------------------------

    Name:       

--------------------------------------------------------------------------------

    Title:       

--------------------------------------------------------------------------------


 
 
NEXANS PARTICIPATIONS
 
 
By:
 
    

--------------------------------------------------------------------------------

    Name:       

--------------------------------------------------------------------------------

    Title:       

--------------------------------------------------------------------------------


 
 
ALTENSYS SAS
 
 
By:
 
    

--------------------------------------------------------------------------------

    Name:       

--------------------------------------------------------------------------------

    Title:       

--------------------------------------------------------------------------------

21

--------------------------------------------------------------------------------



Schedule 1.1(A)

Permitted Chinese Products

Product


--------------------------------------------------------------------------------

  Customer

--------------------------------------------------------------------------------

  Annual Volume

--------------------------------------------------------------------------------

CTC   Siemens AG and Affiliates in the Territory ("Europe")   450 tons

--------------------------------------------------------------------------------



Schedule 1.1(B)

Territory

Austria   Slovakia Belgium   Spain Cyprus   The Netherlands Denmark   United
Kingdom Estonia   Sweden Finland   Bulgaria France   Croatia Germany   Romania
Greece   Norway Hungary   Switzerland Ireland   Czech Republic Italy   Slovenia
Latvia     Lithuania     Luxembourg     Malta     Poland     Portugal    

--------------------------------------------------------------------------------



Exhibit 3.2.1

Permitted Exports by Essex

Customer


--------------------------------------------------------------------------------

  Volume (tonnes)

--------------------------------------------------------------------------------

  Products

--------------------------------------------------------------------------------

Smith BV   2   Soderson Brucittori   2   UltraShield Plus Control Techniques  
34   UltraShield Plus Visteon   12   Soderon 155 Mawdsleys   6   UltraShield
Plus Vishay   2   Allex Huntley Health Care   7   Soderon 155 Transformer
Rectifiers   5   GPMR Rectangular Houchin   4   GPMR Rectangular Siga
Electronics   3   GPMR Rectangular EMD   6   Thermalex Pontiac Coils   15  
Soderon/Thermalex Nuvotem   3   Soderon/Thermalex Others   5   Soderon/Thermalex

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.1

